DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
New Claims 31-44 as filed May 10, 2022 are pending and have been examined.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “recesses 505” (see pg 13, line 6) and “particle 215” (see pg 13, line 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, it is noted that the “recesses” and “particle” appear to correspond to “501” and “213” in Figure 5, and so this objection may be addressed by revising the specification accordingly.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “601” in Figure 6 and “825” in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Independent Claim 31 recites the following:

    PNG
    media_image1.png
    223
    864
    media_image1.png
    Greyscale

where “mixing the first emulsion and the second emulsion together such that the first and second emulsions combine” is not literally supported by the instant disclosure. 
Descriptive support for the above quoted phrase is found in the following:
“[l]ysis may be performed chemically (e.g., using micelles to deliver lysis agents)” on pg 7, 2nd full ¶; and 
“[m]ethods may include using micelles to deliver suitable lysis agents.  Suitable lysis agents include Sarkosyl, SDS, Triton X-100. One or more surfactants is used to micellize the lysis agent into the oil phase” (see pg 7, last ¶).  
Based on the above, the broadest reasonable interpretation of the above quoted step of “mixing” is as equivalent to --bringing the first emulsion and the second emulsion into contact with each together such that the first and second emulsions combine--.  This interpretation does not define how the two emulsions are brought together.  

Dependent Claim 39 recites “wherein the agent” (emphasis added), which is interpreted as referring to “one or more lytic agent” in Claim 31.   

Dependent Claim 43 recites “wherein the partitions contain, on average, one or no cells” (emphasis added), where “the partitions” is interpreted as referring to the “partitioned” first and second emulsions of Claim 42, from which Claim 43 depends.  

Similar to Claim 43, Claim 44 recites “wherein the partitions are droplets”.  And so “the partitions” are also interpreted as referring to the “partitioned” first and second emulsions of Claims 42 and 43, from which Claim 44 depends.  Thus, Claim 44 requires that the partitioned first emulsion, and the partitioned second emulsion, are both “droplets”.  This interpretation is consistent with the plain wording of the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent Claims 32, 34-36 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 32 recites the limitation "the monodisperse aqueous droplets are pre-templated instant partitions” (emphasis added) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 depends from Claim 31, which does not provide antecedent basis for “monodisperse aqueous droplets”, and so Claim 32 is indefinite.  

The term “instant partitions” in Claim 32 is a relative term which renders the claim indefinite. The term “instant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Stated differently, it is unclear what subject matter would be ‘instant partitions’ as opposed to ‘non-instant partitions’.   
Thus, a skilled artisan would not know what subject matter is encompassed by the term, which renders Claim 32 indefinite. 

Claim 34 recites the limitation "wherein the second emulsion produces one or more micellar structures” (emphasis added), which creates ambiguity as to whether the scope of the claim includes an additional step of ‘producing one or more micellar structures’. 
Additional confusion is found in whether a possible additional step is after the second step of “preparing a second emulsion” or as part of the third step of “mixing”.  
The ambiguity and confusion caused by the wording leaves a skilled artisan uncertain as to the metes and bounds of the claim, which renders Claim 34 indefinite.  

Additionally, Claim 34 recites the limitation "one or more micellar structures” (emphasis added), where the limitation is not defined in the application as filed.  And while the broad limitation includes ‘micelles’ as recited in Claim 37, it is ambiguous as to what other physical and chemical “structures” are within the scope of “micellar structures”.  
This ambiguity leaves a skilled artisan uncertain as to the metes and bounds of the claim, which renders Claim 34 indefinite.  

Claim 34 also recites the limitation "said lytic agents” (emphasis added) as the last three words of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 depends from Claim 31, which recites “one or more lytic agent”.  But that element does not provide antecedent basis for “lytic agents”. And so Claim 34 is indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising the limitation to recite --said one or more lytic agent-- would obviate this rejection.  

Claim 35 recites the limitation "wherein the first emulsion comprises a surfactant-based partitioning fluid” (emphasis added), which is ambiguous as to whether “partitioning fluid” refers to (A) “an immiscible fluid” of Claim 31, or (B) the fluid used to partition cells into aqueous droplets (i.e. prepare a first emulsion) of Claim 31 (where that fluid does not have to be the same as the “immiscible fluid”), or (C) another fluid distinct from (A) and (B).    
This ambiguity leaves a skilled artisan uncertain as to the metes and bounds of the claim, which renders Claim 35 indefinite.  

Claim 36 recites the limitation "further comprising a fluorosurfactant”, which is ambiguous as to the subject matter that comprises “a fluorosurfactant”.  
Claim 36 depends from Claims 31 and 35, which provide at least five possible (and mutually exclusive) elements that might comprise a fluorosurfactant.  The first possibility is “a first emulsion” of Claims 31 and 35.  The second possibility is “an immiscible fluid” of Claim 31.  The third possibility is “a second emulsion” of Claim 31.  The fourth possibility is “a surfactant-based partitioning fluid” of Claim 31.  And the fifth possibility is “a surfactant-based partitioning fluid” of Claim 35.  
The ambiguity as to what element further comprises a fluorosurfactant in Claim 36 leaves a skilled artisan uncertain as to the metes and bounds of the claim, rendering Claim 36 indefinite.  

The term “gentle mixing” in Claim 40 is a relative term which renders the claim indefinite. The term “gentle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As a result, a skilled artisan would not know the metes and bounds of “gentle” mixing that is encompassed by the term, which renders Claim 40 indefinite. 

Claim 41 recites the limitation "the templated partitions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 depends from Claims 31 and 38, neither of which provides antecedent basis for “templated partitions”, and so Claim 41 is indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the limitation is interpreted as meaning ‘the aqueous droplets’ for purposes of examination. 

Claim 41 recites “wherein the vortexing step comprises simultaneous formation of the templated partitions”, which is interpreted as meaning --wherein the vortexing step comprises simultaneous formation of the aqueous droplets-- as explained above. 
But with this interpretation, Claim 41 contradicts Claims 31 and 38, from which Claim 41 depends.  Claim 31 requires a first step of “preparing a first emulsion comprising cells in aqueous droplets” (which is reasonably understood as producing those “aqueous droplets”) where the “first emulsion” is used in the third step of “mixing”.  
Because Claim 31 requires the “aqueous droplets” to exist for “mixing”, and Claim 38 requires that “mixing” to comprise “vortexing”, it is not possible for the vortexing to comprise “simultaneous formation of” the aqueous droplets.  Stated differently, it is contradictory ‘to vortex’ existing aqueous droplets to ‘simultaneously form’ those same aqueous droplets.  
This contradiction as to the metes and bounds of Claim 41 renders it indefinite.  

The “mixing” step in independent Claim 31 recites the phrase “such that the first and second emulsions combine” (see lines 6-7), where “combine” is not used in the instant disclosure in relation to two emulsions.  Thus the broadest reasonable interpretation for the phrase is as meaning a ‘merging’ or ‘fusion’ of the first and second emulsions (i.e. the aqueous droplets of the first emulsion are ‘merged’ or ‘fused’ with portions of the second emulsion).  
With that understanding, dependent Claim 42 is confusing because it recites “wherein the mixed first and second emulsions are partitioned” (emphasis added), which indicates non-combined first and second emulsions as being the subject matter of Claim 42.  This is in contrast to the meaning of “mixing” and “combine” in Claim 31 as explained above.  
Stated differently, and viewing in arguendo Claim 42 as referring to the first and second emulsions as being separate partitions in a mixture, then Claim 31’s limitation of “such that the first and second emulsions combine” is no longer met, and so Claim 42 fails to further limit Claim 31.  
In light of the above, the metes and bounds of Claim 42 are ambiguous.  And so Claim 42, and Claims 43-44 which depend therefrom, are indefinite.  

Also, dependent Claim 43 recites “wherein the partitions contain, on average, one or no cells” (emphasis added).  To the extent that “the partitions” refer to the non-combined first and second emulsions as presented in Claim 42 (as explained in its rejection above), it is confusing as to how the second emulsion “partitions” of Claim 43 can “contain, on average, one or no cells”.  This confusion is because in Claim 31, only the first emulsion comprises cells.  
This confusion renders Claim 43 indefinite.  

And dependent Claim 44 recites “wherein the partitions are droplets” (emphasis added).  To the extent that “the partitions” refer to the non-combined first and second emulsions as presented in Claim 42 (as explained in its rejection above), it is ambiguous as to how the “mixing” of Claim 31 results in the second emulsion “partitions” being “droplets”.  
This ambiguity is not resolved by looking to Claim 31, where only the first emulsion was prepared to comprise “droplets” (which is consistent with the first emulsion “partitions” in Claim 42 remaining as “droplets”).  
The ambiguity renders Claim 43 indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Claims 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection, and dependent Claims 32-44 are included based on their dependencies from Claim 31 and for separate reasons, both as explained below.
Regarding Claims 31-36 and 38-44, Claim 31 recites 

    PNG
    media_image2.png
    63
    828
    media_image2.png
    Greyscale

(see lines 4-5) and mixing it with a first emulsion comprising cells in aqueous droplets in an immiscible fluid.  A review of the instant application as filed found support for preparing micelles to deliver chemical lysis agents to cell containing droplets in an immiscible fluid (see pg 7, 2nd ¶, to pg-9; and new Claim 37), but there is no literal or descriptive support for the broader genus of preparing “a second emulsion” of lytic agents in a surfactant-based partitioning fluid as recited in Claim 31. 
Additionally, that review found no literal or descriptive support for a second emulsion that produces “one or more micellar structures” as encompassed by Claim 34 (see also the indefiniteness rejection of this claim above).  
Regarding Claims 31-44, Claim 31 recites

    PNG
    media_image3.png
    108
    861
    media_image3.png
    Greyscale

(see lines 6-8), where a review of the instant application as filed found no literal or descriptive support for the limitations of “the droplets in the first emulsion do not combine with each other” and broadly “analyzing the contents of the cells”.  Regarding the latter, there is literal and descriptive support for making DNA copies of cellular nucleic acids after their release from cells.   
Regarding Claims 38 and 41, Claim 38 recites “said mixing comprises vortexing”, where a review of the instant application as filed found no literal or descriptive support for vortexing as a means to deliver micelles containing lysis agents.  Instead, the specification generically describes “[m]ethods may include using micelles to deliver suitable lysis agents” (see pg 7, last ¶, 2nd sentence) without adequate support for the use of vortexing as a specific means.  
Regarding Claim 39, a review of the instant application as filed found no literal or descriptive support for its subject matter of a second emulsion with a lytic agent that is “an enzyme” or “a buffer that causes cell lysis upon merger of the first and second emulsions” or a “combination” that includes one or both of the above.  Specifically regarding “enzyme”, the specification describes “[l]ysis may be performed chemically (e.g., using micelles to deliver lysis agents)[ ] and/or enzymatically (heat activated).  A mix of micelle/chemical plus heat-activated enzymes has been tested” (emphasis added; see pg 7, last full ¶), which indicates that “micelles to deliver [chemical] lysis agents” is separate from enzyme-mediated cell lysis.  And regarding “a buffer”, there are two instances of the term in the instant specification, and neither provides support for Claim 39.  
Regarding Claim 40, a review of the instant application as filed found no literal or descriptive support for the “mixing” of Claim 31 as comprising “inversion, rotation or gentle mixing” as recited in Claim 40.  More specifically, there were no instances of the terms ‘invert’ (or derivative thereof) or ‘rotate’ (or derivative thereof) or ‘gentle’ (or derivative thereof).  
Regarding Claims 43 and 44, a review of the instant application as filed found no literal or descriptive support for a second emulsion as a partition containing “on average, one or no cells” as recited in Claim 43.  Also, no literal or descriptive support was found for a second emulsion as a partition being “droplets” as recited in Claim 44.  
Thus, new Claims 31-44 are directed to new matter because they fail to be supported by an adequate written description in light of the foregoing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 31-32, 35-36 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abate et al. (US 2020/0261879; effective filing date at least as of Sept. 28, 2018 based on PCT/US2018/053598), cited in IDS filed April 9, 2021.  
Abate et al. teach a “particle-templated emulsification (PTE)” method for generating a monodisperse emulsion that encapsulates target particles of interest, such as cells, without requiring the use of a microfluidic device (see e.g. abstract and pg 1, ¶0004).  Regarding Claims 31-32 and “preparing a first emulsion”, they teach a method for generating a monodisperse emulsion that includes 
“combining a plurality of monodisperse template particles with a first fluid [e.g. water; see e.g. pgs 2-3, ¶0016] to provide a first mixture, wherein the first fluid includes a plurality of target particles [e.g. cells, see pg 1, ¶0006]; combining the first mixture with a second fluid to provide a second mixture, wherein the second fluid [e.g. oil; see e.g. pgs 2-3, ¶0016] is immiscible with the first fluid; and shearing [e.g. vortexing; see e.g. ¶0040 and Fig. 14B] the second mixture such that a plurality of the monodisperse template particles are encapsulated in a plurality of monodisperse droplets in the second fluid, thereby providing a plurality of monodisperse droplets including the first fluid, one of the monodisperse template particles, and one of the plurality of target particles” (see e.g. pg 1, ¶0005).  

See also pgs 31-32, ¶¶0234-0252.  Abate et al. also teach “[t]he cells and/or the cellular nucleic acids may then be recovered by sorting the monodisperse single-emulsion droplets [ ] and recovering their contents via droplet rupture, e.g., through chemical or electrical means . The above steps may be followed by one or more sequencing steps, e.g., one or more next generation sequencing techniques” which corresponds to “analyzing the contents of the cells” in Claim 31.  .
Abate et al. further teach “incorporating a cell lysis reagent into the monodisperse droplets” (see pg 32, ¶¶0262-0265) and “Adding Reagents to Single-Emulsion Droplets” (see pg 13, ¶0111, to pg 15, ¶0120), where “the cell lysis reagent comprises proteinase K” (see ¶0265), which corresponds to Claim 39.  More specifically, they teach (i) “merging a droplet with a second droplet that contains the reagent(s)” (see ¶0111), (ii) merging “small drops with a target droplet” (see ¶0115), and (iii) “enveloping the droplet to which the reagent is to be added (i.e., the ‘target droplet’) inside a drop containing the reagent to be added (the ‘target reagent’)” (see ¶0119), where each of these embodiments include bringing the monodisperse droplets into contact with other droplets, or contact “inside a drop containing the reagent”, as a combination, which corresponds to the “mixing” step of Claim 31.  
Additionally regarding the “preparing a second emulsion” and “mixing” steps of Claim 31 as well as (iii) above, Abate et al. teach 
“a method is carried out by first encapsulating the target droplet in a shell of a suitable hydrophobic phase, e.g., oil, to form a double emulsion. The double emulsion is then encapsulated by a droplet containing the target reagent to form a triple emulsion. To combine the target drop with the drop containing the target reagent, the double emulsion is then burst open using any suitable method, including, but not limited to, applying an electric field, adding chemicals that destabilizes the droplet interface, flowing the triple emulsion through constrictions and other microfluidic geometries, applying shearing or ultrasound, increasing or reducing temperature, or by encapsulating magnetic particles in the droplet that can rupture the double emulsion interface when pulled by a magnetic field” (see ¶0119), 

where “a droplet containing the target reagent” is analogous to “a second emulsion” of Claim 31 and the “burst open using any  suitable method” corresponds to the “mixing” step of Claim 31.  Within a triple emulsion, a target droplet is isolated from other target droplets, which corresponds to “droplets in the first emulsion do not combine with each other” in Claim 31.  
Further regarding (iii) and forming a double emulsion, Abate et al. teach shearing a third mixture “to encapsulate the monodisperse template particles in double-emulsion droplets in the third fluid” (see pg 33, ¶0294 and ¶¶0289-0293), where “the third fluid comprises a surfactant soluble in the third fluid” (see ¶0293), which correspond to Claim 35.  And regarding Claim 36, Abate et al. teach use of their PTE with fluorosurfactant to prepare droplets (see e.g. pg 4, ¶0031, and pg 36, ¶¶0338 and 0340).  
In light of the foregoing, Abate et al. anticipate Claims 31-32, 35-36 and 39.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. as applied to Claims 31-32, 35-36 and 39 above in view of Tawfik et al. (US 2008/0004436 A1, published January 3, 2008).  
As an initial matter, both documents are directed to the analysis of cellular nucleic acids with use of emulsions as a common field of endeavor.  
The teachings of Abate et al. have been described above.  
Their teachings of multiple means to deliver lysis reagents, such as proteinase K, to a target droplet are re-emphasized.  
Abate et al. further teach “[i]n droplet coalescence, a target droplet may be flowed alongside a droplet containing the reagent(s) to be added to the target droplet. The two droplets maybe flowed such that they are in contact with each other, but not touching other droplets” (see pg 14, ¶0113), which corresponds to “droplets in the first emulsion do not combine with each other” in Claim 31.  
Abate et al. do not teach use of micelles to deliver lysis reagents as encompassed by Claim 37.  But they do teach that it should be understood by those skilled in the art that various changes may be made and equivalents may be substituted without departing from the true spirit and scope of the invention.  In addition, many modifications may be made to adapt a particular situation, material, composition of matter, process, process step or steps, to the objective, spirit and scope of the present invention” (see pg 39, ¶0361). 
Tawfik et al. teach using “a micelle delivery system that enables the transport of various solutes, including metal ions, into the emulsion droplets” (see e.g. pg 1, ¶0009), such as by merging a “water-in-oil emulsion with micelles” (see e.g. pg 2, ¶0020).  They also teach that 
“[t]he high enrichment factors and recoveries indicate that the addition of micelles of the type described above to water-in-oil emulsions has no undesirable effects on the integrity of the aqueous compartment [ ]. Moreover, micelles as carriers into multiple emulsions were already reported for a variety of water soluble reagents as well as enzymes. Various compositions of micelles or swollen micelles allow high-molecular-weight molecules, e.g., DNA and proteins, to be delivered, as already shown for entrapment of glucose oxidase” (see pg 7, ¶0084).  

They further teach their micelles as comprising surfactant (see e.g. pg 2, ¶0030, and pg 7, ¶0085).  These teachings correspond to micelles containing proteinase K as encompassed by Claim 37.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Abate et al. (as described above) by 
(A) substituting the double emulsion based method of delivering lysis reagents to monodisperse droplets containing cells, with a micelle based method of delivering lysis reagents as taught by Tawlik et al., and 
(B) coalescing target droplets with micelles “such that they are in contact with each other, but [the droplets are] not touching other droplets” as taught by Abate et al. 
with the reasonable expectation of the micelles being equivalent to Abate et al.’s (i) merging droplets and (ii) merging “small drops with a target droplet” (as described above) and successfully simplifying and improving the method by removing the need for double emulsions and triple emulsions without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of elements from similar and compatible methods to yield predictable results; and simple substitution of one known element for another equivalent element to obtain predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637